Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 9/16/22 has been entered. Claims 1 and 3-25 remain pending in the application, of which claims 15-24 are withdrawn. Claim 2 has been canceled. As such, the claims being examined are claims 1, 3-14, and 25. Applicant’s amendments to the claims have overcome each and every 112(b) and 112(d) rejection previously set forth in the Non-Final Office Action mailed 5/23/22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alberty et al. (US 2010/0282470) in view of Miller et al. (US 2018/0244973). 	With respect to independent claim 1, Alberty discloses a method of forming a slurry for a hydrofracturing process in a well (Abstract and [0051]), the method comprising: 	obtaining native drilling cuttings ([0004] and [0026]); and 	adding the native drilling cuttings to the slurry for the hydrofracturing process in the well ([0012], [0026], and [0051]), wherein the native drilling cuttings are added to the slurry without altering a size of the native drilling cuttings ([0026]).
 	Regarding claim 1, Alberty discloses forming a slurry by combining water and a bridging material, wherein the bridging material comprises drill cuttings and wherein cuttings are “pieces of formation dislodged by the cutting action of the teeth of a drill bit” ([0004], [0012], [0026], and [0051]). However, Alberty fails to expressly recite wherein the drilling cuttings which are added to the slurry “have been separated from a drilling fluid.” Miller teaches a method of procuring drilling cuttings, wherein the drilling cuttings have been separated from a drilling fluid (Abstract, [0053], and Fig. 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the source/process of obtaining drilling cuttings as taught by Miller for the drilling cuttings disclosed by Alberty since it amounts to nothing more than the application of a known technique for obtaining drilling cuttings to a method which requires the presence of drilling cuttings, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	With respect to depending claim 3, the combination of Alberty and Miller teaches further comprising: removing hydrocarbons and residual fluids from the native drilling cuttings ([0053] and Fig. 3).
 	With respect to depending claim 4, Alberty discloses wherein the native drilling cuttings are added to the slurry without grinding, chemical treatment, or coating of the native drilling cuttings ([0012], [0026], and [0051]). 	With respect to depending claim 5, the combination of Alberty and Miller teaches wherein the native drilling cuttings are dried prior to being added to the slurry ([0053] and Fig. 3). 	With respect to depending claim 6, Alberty discloses wherein the slurry comprises a hydrofracturing fluid and a proppant, wherein the proppant may be sand ([0012], [0026], and [0051]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the proppant.
 With respect to depending claim 7, which is dependent upon claim 6, Alberty discloses wherein the slurry comprises drilling cuttings and proppant, wherein the total amount may be “at least 5 pounds per barrel” ([0012], [0026], [0027], and [0051]). However, Alberty fails to expressly recite a ratio of drilling cuttings to proppant. Inasmuch as Alberty discloses wherein the slurry comprises both drilling cuttings and proppant, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the amounts (i.e., ratio) as claimed since it amounts to nothing more than routine optimization of quantities of proppant and drill cuttings, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claims 8 and 9, which are dependent upon claim 6, Alberty discloses a hydrofracturing slurry comprising native drilling cuttings and proppant ([0012], [0026], [0027], and [0051]). However, Alberty fails to expressly recite the order in which the hydrofracturing fluid, drilling cuttings, and proppant are mixed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider mixing the components in the different orders claimed since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
 	With respect to depending claims 10-12, the combination of Alberty and Miller teaches wherein native drilling cuttings are separated from a drilling fluid and dried to the point where the native drilling cuttings are “about 1% w/w or less oil” ([0053] and Fig. 3). Although silent to wherein the drilling cuttings have a base fluid content in the amounts instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a base fluid content as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claims 13 and 14, Alberty discloses wherein the native drilling cuttings have an “average particle diameter in the range of 25 to 2000 microns” ([0026]). Although silent to wherein the native drilling cuttings “have a D50 of not greater than 90 microns” and “a size ranging between 20/325 mesh and 40/400 mesh,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a drilling cuttings size and volume density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claim 25, Alberty discloses wherein the well is one of a production well, an injector well, and an exploratory well (Abstract and [0012]).


Response to Arguments
Applicant’s arguments filed 9/16/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674